Citation Nr: 9931440	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-08 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
synovitis, chronic and recurrent, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to November 
1952.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 10 percent evaluation for left knee synovitis.


FINDING OF FACT

The veteran's synovitis of the left knee, chronic and 
recurrent is evidenced by occasional pain and minimal patella 
spurring.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for left knee synovitis, chronic and recurrent, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71, Diagnostic Code 5020 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of the current 
10 percent is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  The veteran has not indicated that additional 
relevant evidence of probative value may be obtained that has 
not already been sought and associated with his claims 
folder.  Accordingly, the Board finds that the duty to assist 
the veteran, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In a rating decision dated in April 1953, the RO granted 
service connection for synovitis, chronic and recurrent of 
the left knee and assigned a 10 percent evaluation effective 
from November 8, 1952.  That rating has remained static 
throughout the record.  In October 1996, the veteran claimed 
that symptomatology related to his left knee had increased in 
severity.

The severity of a knee disability is ascertained by 
application of the criteria set forth in the VA Schedule for 
Rating Disabilities contained in 38 C.F.R. Part 4 (1999).  
38 U.S.C.A. § 1155 (West 1991).  Disability evaluations are 
determined, as far as practicable, upon the average 
impairment of earning capacity attributable to specific 
injuries or combination of injuries coincident with military 
service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by that 
disability.  38 C.F.R. § 4.1.  The degrees of disability 
contemplated in the evaluative rating process are considered 
adequate to compensate for loss of working time due to 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

Synovitis of the left knee is rated pursuant to the criteria 
for degenerative arthritis. Disability due to degenerative 
arthritis is rated based on limitation of motion of the joint 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020 
(1999).  Diagnostic Code 5003 further requires that when the 
rating criteria under the appropriate diagnostic code does 
not provide for a compensable rating, a rating of 10 percent 
is for application for each major joint or group of minor 
joints affected by limitation of motion as confirmed by x-ray 
findings.  Limitation of motion must be objectively confirmed 
by such manifestations as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Further, when 
instability and arthritis productive of limitation of motion 
of the knee are present, the disabilities may be rated 
separately under 38 C.F.R. § 4.71(a), Diagnostic Code 5003 
and 5257 (1999); see also VAOPGCPREC 23-97.  

Limitation of motion of the left knee may be rated under 
Diagnostic Code 5260, which provides that a noncompensable 
rating is warranted where flexion is limited to 60 degrees, a 
10 percent rating is appropriate were flexion is limited to 
45 degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 also relates to limitation of motion of 
the left knee and provides that a noncompensable disability 
rating is warranted where extension is limited to five 
degrees, 10 percent rating is appropriate were extension is 
limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The veteran's left knee disability currently is rated as 
10 percent disabling under Diagnostic Code 5003.  As noted 
above, a higher evaluation is warranted only on the basis of 
limitation of motion.  While an evaluation greater than 
10 percent under this diagnostic code may be assigned when 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joints, with occasional 
exacerbations, this case involves only the knee joint, not a 
systemic arthritic process.  There is no competent evidence 
of record to substantiate the next higher rating of 20 
percent under this diagnostic code.  A radiographic 
impression dated in April 1997 revealed a diagnosis of 
synovitis with minimal patella spurring and no effusion.  
Radiographic studies conducted in September 1998 revealed 
clinical findings of osteoarthritis involving the lower leg.  
Magnetic resonance imaging of September 1998 showed the left 
knee to be normal.  Such objective findings do not support an 
evaluation higher than 10 percent under Diagnostic Code 5003.  
Id.

Moreover, results from VA examination conducted in April 1996 
included clinical data of no medial joint line tenderness, 
although there was some swelling and a lobular type 
formation, noted as a possible cyst.  Further, a review by 
the examiner of prior x-ray studies disclosed no joint line 
narrowing or varus deformity, no osteophytes, and the 
patellofemoral joint appeared to be free from arthropathy.  
Thus, in this respect, the veteran's left knee disability is 
not productive of impairment beyond the current 10 percent 
rating.  Id.

Furthermore, there is no basis for an evaluation in excess of 
10 percent under Diagnostic Codes 5260 or 5261.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5260, 5261.  Specifically, during VA 
examination conducted in April 1996, the examiner noted full 
extension to 140 degrees of flexion.  As stated above, to 
merit a 20 percent evaluation under Diagnostic Code 5260, 
there must be medical evidence of flexion limited to 30 
degrees.  38 C.F.R. § 4.71, Diagnostic Code 5260.  In view of 
no evidence to support such limitation, the veteran's left 
knee disability does not warrant an evaluation of 20 percent 
under this diagnostic code.  Id.

Additionally, under Diagnostic Code 5261, the veteran is 
entitled to a 20 percent rating where extension is limited to 
15 degrees.  As indicated above, the veteran has not 
presented evidence of extension so limited; thus, his left 
knee disorder does not merit a 20 percent rating under this 
diagnostic code as well.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Moreover, other diagnostic codes that pertain to left knee 
disability also do not provide an avenue for a rating greater 
than the current 10 percent.  For example, the veteran has 
not submitted competent evidence of ankylosis, or impairment 
of the tibia and fibula.  Therefore, Diagnostic Codes 5256 
and 5262 are not applicable in evaluating the veteran's left 
knee disability.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5256, 5257, 5262 (1999).

The Board recognizes the veteran's contentions that 
symptomatology associated with his left knee synovitis has 
increased in severity over time.  However, evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  This veteran has not provided evidence of such 
experience or qualifications, to the effect that his opinions 
regarding the status of his left knee disability would be 
viewed as medically competent.  Thus, although the Board does 
not doubt the sincerity of the veteran's assertions, his 
statements regarding his left knee do not rise to the level 
of competent medical opinions; therefore, they are not 
considered as a basis for increasing his evaluation for his 
left knee disorder.

Therefore, based on the evidence of record, the Board finds 
that the evidence preponderates against the assignment of an 
evaluation in excess of the current 10 percent for the 
veteran's synovitis, chronic and recurrent of the left knee.  
Thus, his claim is denied due to an absence of competent 
evidence to substantiate a higher rating than the current 
10 percent.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
synovitis, chronic and recurrent of the left knee is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

